

117 SRES 335 ATS: Designating September 25, 2021, as “National Lobster Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 335IN THE SENATE OF THE UNITED STATESAugust 3, 2021Mr. King (for himself, Ms. Collins, Mr. Murphy, Mr. Blumenthal, Mrs. Shaheen, Mr. Whitehouse, Mr. Markey, Mr. Reed, Ms. Hassan, and Ms. Warren) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 25, 2021, as National Lobster Day.Whereas lobstering has served as an economic engine and family tradition in the United States for centuries;Whereas thousands of families in the United States make their livelihoods from catching, processing, or serving lobsters;Whereas the lobster industry employs people of all ages year-round, and many harvesters begin fishing as children and stay in the industry for their entire working lives;Whereas historical lore notes that lobster likely joined turkey on the table at the very first Thanksgiving feast in 1621, and lobster continues to be a mainstay during many other holiday traditions;Whereas responsible resource management practices beginning in the 1600s have created one of the most sustainable fisheries in the world;Whereas, throughout history, Presidents of the United States have served lobster at their inaugural celebrations and state dinners with international leaders;Whereas lobster is a versatile source of lean protein that is low in saturated fat and high in vitamin B12;Whereas lobster is enjoyed across meals and in recent years has become a popular breakfast offering;Whereas lobster is continually incorporated into trending recipes such as pho, gnocchi, doughnuts, cocktails, and ice cream;Whereas the peak of the lobstering season in the United States occurs in late summer;Whereas harvesters, dealers, processors, and cooks adapted and innovated during the COVID-19 pandemic to help people enjoy their favorite lobster dishes and discover new ones in the comfort of their homes;Whereas the Unicode Consortium added a lobster to its emoji set in 2018 in recognition of the popularity of the species around the world;Whereas lobsters have inspired artists in the United States and throughout the world for hundreds of years;Whereas lobsters have been, and continue to be, used as mascots for sports teams;Whereas lobster inspires innovation of all kinds beyond the plate, including skincare and fertilizers;Whereas countless people in the United States enjoy lobster rolls to celebrate summer, from beaches to backyards and from fine-dining restaurants to lobster shacks; andWhereas lobster is a staple on the menus of beloved restaurants across the United States and in kitchens across the United States as well, bringing families and friends together: Now, therefore, be it That the Senate—(1)designates September 25, 2021, as National Lobster Day; and(2)encourages the people of the United States to observe the day with appropriate ceremonies and activities. 